DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 3, 5, 7-9, 13, 14, 15, 18, 20 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1 and 15 recites the limitation “a bear context” in line 7. Examiner believes this to be a typo and should be “a bearer context”.
Claim 3, 9, and 13, recites the limitation “T-PDU”. Such limitation should be defined.
Claim 5, 14, 18 recites the limitations “gNB-CU-CP” and “gNB-CU-UP”. Such limitations should be defined. 
Claim 7, 20 recites the limitation “MeNB”. Such limitation should be defined. 
Claim 8, 9, recites the limitation “GTP”. Such limitations should be defined. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, 17 recites the limitation “wherein the profile indication information is configured per address information of destination”. It is however unclear on exactly what is meant by such limitation. Examiner suggests clarifying such limitation. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 11, 12, 13, 14, 15, 16, 17, 18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuai et al. (US 2020/0351963).
(correlating to CU-CP, figure 8) in a wireless communication system (an information exchange method and apparatus to determine definitions of logical relationships between a CU-CP, a CU-UP, and a DU and procedure of various services between the CU-UP, the CU-UP, and the DU and an information exchange apparatus including a processor and a memory, [0094] and [0140]-[0145] and [0227] and [0204]), the method comprising: 
	transmitting, to a second node (correlating to CU-UP, [0141] and figure 8), a first configuration request message comprising a request for a bearer context setup (the CU-CP sends a data bearer DRB setup request to the CU-UP, [0140]-[0143] and figure 8 and [0028]-[0029] and [0037]);
	receiving, from the second node, a first configuration response message comprising a response to the bearer context setup request in the first configuration request message (the CU-UP returns a DRB setup response to the CU-UP, [0144]-[0145] and figure 8 and [0028]-[0029] and [0037]); and
	establishing a bear context based on the first configuration response message (the DRB setup response include an E-RAB setup list, each entry in the E-RAB setup list includes an E-RAB identifier, an IP address of the CU-UP, and a tunnel identifier of the CU-UP and where the DRB setup response includes an E-RAB setup list and to-be-configured radio bearer RB setup list, [0145] and [0028] and [0037] and [0080] and [0153]), 
(the DRB setup request carry to-be-configured evolved radio access bearer E-RAB setup list and each entry in the to-be-configured E-RAB setup list include an E-RAB identifier, an internet protocol IP address of a core network user plane function UPF, and a tunnel identifier of the UPF and the data bearer DRB setup request may further include security context information and a flow-level quality of service QoS list…Each entry in the flow-level QoS list includes an RAB identifier and corresponding flow-level QoS and the flow-level QoS list is used to notify the Cu-UP of an RAB to be set up, [0142]-[0143] and [0028]-[0031] and [0037]).
Regarding claim 2, 16, Shuai discloses wherein the profile indication information comprises at least one of information for setting DSCP (Differentiated Service Code Point), or information for setting a flow label filed (the data bearer DRB setup request may further include security context information and a flow-level quality of service QoS list…Each entry in the flow-level QoS list includes an RAB identifier and corresponding flow-level QoS and the flow-level QoS list is used to notify the Cu-UP of an RAB to be set up, [0142]-[0143] and [0028]-[0031] and [0037]).
Regarding claim 3, 13, Shuai discloses wherein the information related to data profile comprises at least one of address information of destination which is an IP address used for a user plane transport or TEID (Tunnel Endpoint ID) of the destination indicating which tunnel a particular T-PDU belongs to (the DRB setup request carry to-be-configured evolved radio access bearer E-RAB setup list and each entry in the to-be-configured E-RAB setup list include an E-RAB identifier, an internet protocol IP address of a core network user plane function UPF, and a tunnel identifier of the UPF, [0142]-[0143] and [0028]-[0031]).
Regarding claim 4, 12, 17, Shuai discloses wherein the profile indication information is configured per address information of destination (the DRB setup request carry to-be-configured evolved radio access bearer E-RAB setup list and each entry in the to-be-configured E-RAB setup list include an E-RAB identifier, an internet protocol IP address of a core network user plane function UPF, and a tunnel identifier of the UPF, [0142]-[0143] and [0028]-[0031]).
Regarding claim 5, 14, 18, Shuai discloses wherein the first node comprises a gNB-CU-CP; and wherein the second node comprises a gNB-CU-UP (the CU-CP (correlating to first node) sends a data bearer DRB setup request to the CU-UP (correlating to second node), [0140]-[0145] and figure 8 and [0028]-[0029] and [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 8, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al. (US 2020/0351963), in view of Byun et al. (US 2019/0150220).

Regarding claim 6, 19, Shuai fails to disclose receiving a second configuration request message transmitted by a third node and transmitting a second configuration response message to the third node. Shuai however discloses that a centralized control unit (Central Unit, CU) and a distributed control unit (Distributed Unit, DU) are evolved in a radio access network ([0004]). In a similar field of endeavor, Byun discloses receiving a second configuration request message transmitted by a third node, wherein the second configuration request message comprises a request for allocating resource for the third node (the gNB DU (correlating to third node) transmit an F1 setup request message to the gNB CU. The F1 setup request message include Bearer to Be Setup to request for resource allocation on F1, [0094] and [0092]-[0100] and figure 11); and transmitting a second configuration response message to the third node based on the second configuration request message, wherein the second configuration response message comprises a response to the request for allocating resource in the second configuration request message (the gNB CU may respond with an F1 setup response message to the gNB DU. The F1 setup response message include a bearer setup, [0097] and [0092]-[0100] and figure 11). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of transmitting a request and receiving a response related to bearer management from a third node (such as DU) as disclosed by Byun into method of data bearer setup comprising a DU and CU as disclosed by Shuai in order to improve the system and to properly configure parameters for bearers in a system consisting of DU and CU nodes. 

Regarding claim 8, Byun discloses wherein the second configuration response message comprises at least one of information of a GTP tunnel endpoint, profile indication information, information for setting DSCP (Differentiated Service Code Point), or information for setting a flow label filed (The F1 setup response message include a bearer setup. The bearer setup may include any one of a bearer ID, a TBL, address for the gNB CU, a UL TEID for the gNB CU, [0097]-[0100] and [0094] and [0032]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a response related to bearer 

Regarding claim 9, Byun discloses wherein the information of GTP tunnel endpoint in the second configuration response message comprises at least one of address information of a destination which is an IP address used for a user plane transport or TEID (Tunnel Endpoint ID) of the destination indicating which tunnel a particular T-PDU belongs to (The F1 setup response message include a bearer setup. The bearer setup may include any one of a bearer ID, a TBL, address for the gNB CU, a UL TEID for the gNB CU, [0097]-[0100] and [0094] and [0032] and [0070]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a response related to bearer management from a third node (such as DU) comprising such information as TEID and indication information as disclosed by Byun into method of data bearer setup comprising a DU and CU as disclosed by Shuai in order to improve the system and to properly configure parameters for bearers in a system consisting of DU and CU nodes. 



	
	
Claim 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuai, in view of Byun, in further view of Lei et al. (US 2019/0037417).

Regarding claim 7, 20, Shuai discloses wherein the first node comprises a CU (central unit) (the CU-CP (correlating to first node) sends a data bearer DRB setup request to the CU-UP (correlating to second node), [0140]-[0145] and figure 8 and [0028]-[0029] and [0037]). Shuai and Byun however fails to disclose wherein the third node comprises a MeNB. However in a similar field of endeavor, Lei discloses wherein the third node comprises a MeNB (a distributed unit being location at the MeNB, [0063] and [0066]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a distributed unit (DU) being located at a MeNB (in which correlates to a third node comprises a MeNB) as disclosed by Lei into method of data bearer setup comprising a DU and CU as disclosed by Shuai and Byun in order to improve the system and having a flexible implementation of a location of a DU, such as being located at a MeNB. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fiorani et al. (US 2020/0275498) disclosing the CU-CP sends E1AP bearer setup request to CU-UP. If successful, CU-UP replies with E1AP bearer setup response that includes the selected UL TIED per DRB ([0093]).
Fiorani et al. (US 2021/0329509) disclosing the second node may be referred to as a gNB-DU or MeNB ([0088]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NGUYEN H NGO/Examiner, Art Unit 2473